DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

This office action is in response to the amendment and remarks submitted 7/14/2022.

Claims 1, 9, and 16 has been amended; support for claims 1, 9, and 16 is found in the figures 6 and 8 and [0007]-[0009] of the published application. 
Claims 21-23 have been added; support for claims 21-23 is found in figures 6 and 8 and [0010], [0042], and [0044].
Claims 2, 3, 10, and 17 have been cancelled.
Claims 1,4-9, 11-16, and 18-23 are pending.

Claim Rejections
7.	The claim rejection of claims 1,4-9, 11-16, and 18-20 are withdrawn because of the amendments to the claims.
	
	Allowable Subject Matter
Claims 1,4-9, 11-16, and 18-23 allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record, Mack (US2013/0089775A1)).  Mack discloses the a battery cover, having a base, two side walls and two end walls and cell wall spanning between first and second walls (Intercell partition, [Abstract]), and further teaches first and second battery elements each having a bottom and side edge with a bottom and side gap figure 10, [0045], [0046], but does not disclose or suggest a pair of element side gaps each defined by a respective battery element side edge and curved portion of one of two side walls of the housing, wherein the cell wall extends from a center of the curved portion defining a first element side gap and a second element side gap opposite the first element side gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728